Mr. Justice Aldrey
delivered the opinion of the court.
The honorable fiscal of the District Court of Ponce filed an information in said court charging the appellant with the crime of murder in the first degree, committed in the following manner:
“During the night of the 29th of May, 1910,' in barrio Tallaboa Poniente of Peñnelas, place called Cedro, and within the judicial district of Ponce, P. R., tbe aforesaid Luis Torres, with malice aforethought, deliberately, and showing a malignant and corrupt heart, unlawfully killed Conrado Pacheco, upon whom he inflicted several wounds, one of which, running from the right side of the nose towards the back of the head, severed the muscles of mastication, the mandible and the third vertebra, and reached the spinal cord, causing his immediate death. This act is contrary to the law for such cases provided, and against the peace and dignity of The People of Porto. Rico. Rafael Palacios, District Fiscal. The foregoing information is supported by the testimony of witnesses *613who have been examined under oath, and the fiscal solemnly believes that there is just cause for filing the same before the court. Rafael Palacios, District Fiscal. Sworn to and suscribed before me this 30th day of July, 1910. S. Vivaldi Pacheco.”
The appellant, through his attorney, filed a plea of not guilty to the information, and a day having been set for the trial by jury, the latter rendered a verdict finding the defendant, Luis Torres, guilty of the crime of murder in the second degree, and the court, having previously complied with the requirements of section 318 of the Code of Criminal Procedure, thereupon sentenced him on December 22 last to imprisonment at hard labor during all of his natural life, said sentence to be served in the .penitentiary of this Island.
Prom this sentence the defendant took an appeal to this Supreme Court, where no bill of exceptions, statement of facts, or assignment of errors has been submitted. The defendant did not appear at the hearing, which took place on the 3d instant, the honorable fiscal of this Supreme Court only having appeared and requested that the judgment be affirmed.
We have carefully examined the information as well as the instructions given by the court to the jury, and we find both to be correct inasmuch as by the former the accused is charged in clear and precise language with the commission of the crime of murder in the first degree, and in the latter all the facts and questions of law that the jury was to take into consideration for the rendition of a verdict' in accordance with the law were given to the same by the judge.
The jury rendered its verdict for a crime which was necessarily embraced in the crime with which the accused was charged, and the penalty has been fixed within the limits provided by the statute for the crime of which the appellant has been found guilty.
We find that no fundamental error has been committed, and therefore the judgment should be affirmed.

Affirmed.

*614Chief Justice Hernández and Justices MacLeary, Wolf, and del Toro concurred.